Case 1:17-cv-02205-GLR Document 20 Filed 04/10/19 Page 1of1

BEFORE THE UNITED STATES DISTRICT COURT FOR

. THE DISTRICT OF MARYLAND

ROBERT A. CASERO, Jr. et al. *

Plaintiffs
v. * Case No:.: 1:17-cv-2205 GLR
JOHN S. McNULTY. et al.

Defendant ik

* # *
LINE

‘There is NOT unanimous consent to conduct all further proceedings in the captioned
matter before a Magistrate Judge. Plaintiffs will file a separate Line requesting the Restatement
of Gpen Motions and list the open motions which they desire reinstated.

/s/
MCIHAEL J. MORAN, Esquire No. 01363
The Law Offices of Michael J. Moran, P.C.
3407 Eastern Boulevard-Suite A
Middle River, MD 21220
410.687.8494

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 10 April 2019 I caused a copy of the foregoing to be
served electronically and by first class mail, postage prepaid to:

F.J. Collins, Esquire
Kahn, Smith & Collins
2-1 N. Charles Street
Baltimore, MD 21201

/sf
MCIHAEL J. MORAN, Esquire No. 01363
